709 So. 2d 641 (1998)
Michael DAVIS a/k/a Anthony Lee Thomas, Appellant,
v.
STATE of Florida, Appellee.
No. 96-02597.
District Court of Appeal of Florida, Second District.
April 24, 1998.
James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
PATTERSON, Acting Chief Judge.
Michael Davis appeals from his sentence as a violent career criminal for offenses occurring on January 22, 1996. In Thompson v. State, 708 So. 2d 315 (Fla. 2d DCA 1998), this court held that chapter 95-182, Laws of Florida, which created violent career criminal sentencing, is unconstitutional as a violation of the single subject rule. Thus, based on Thompson, we reverse Davis's violent career criminal sentence and remand for resentencing in accordance with the valid laws in effect at the time of Davis's sentencing on May 7, 1996.
Reversed and remanded.
QUINCE and WHATLEY, JJ., concur.